Citation Nr: 0704868	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  05-12 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement of the appellant to recognition as the surviving 
spouse of the veteran for the purposes of Department of 
Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel

INTRODUCTION

The appellant was married to the veteran who served on active 
duty from February 1956 to May 1959, October 1959 to October 
1963, and December 1963 to March 1976.  The veteran died in 
July 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Huntington, West 
Virginia, Regional Office (RO). 


FINDINGS OF FACT

1.  The appellant married the veteran in June 2003.

2.  The appellant and the veteran were residents of the State 
of West Virginia at the time of his death in July 2003.

3.  The appellant and the veteran were not married within 15 
years subsequent to service discharge; for one year prior to 
his death; and there were no children born of this marriage.


CONCLUSION OF LAW

The appellant was not married to the veteran for one year 
prior to his death and she is not otherwise eligible for VA 
benefits as a surviving spouse of the veteran.  38 U.S.C.A. § 
103 (West 2002); 38 C.F.R. §§ 3.1(j), 3.54 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The notice and duty-to-assist provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA) do not apply to this 
appeal.  See generally Smith (Claudus) v. Gober, 14 Vet. App. 
227, 230 (2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001); see also VAOPGCPREC 5-2004 (Jun. 23, 2004) (holding 
that VA is not required to meet the VCAA duties to notify or 
assist a claimant where a claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit).  As interpretation of a statute is 
dispositive of the issue addressed in this decision, the 
Board finds additional efforts to notify or assist the 
appellant are not required.

The record shows that the RO granted service connection for 
the cause f the veteran's death in a September 2003 rating 
action.  VA law provides for dependency and indemnity 
compensation to a veteran's surviving spouse, child, or 
parent because of a service-connected death occurring after 
December 31, 1956.  38 U.S.C.A. § 101(14); 38 C.F.R. § 3.5.  
Dependency and indemnity compensation may be paid to a 
surviving spouse of a veteran who died on or after January 1, 
1957, and who was married to the veteran (1) before the 
expiration of 15 years after the termination of the period of 
service in which the injury of disease causing death was 
incurred or aggravated, (2) for one year or more prior to the 
veteran's death, (3) for any period of time if a child was 
born of the marriage or was born to them before the marriage.  
38 C.F.R. § 3.54.

A recognized marriage for VA purposes is defined as one which 
is valid under the law of the place where the parties resided 
at the time of marriage, or the law of the place where the 
parties resided when the right to benefits accrued.  38 
U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).  West Virginia law 
requires that every marriage be solemnized by a marriage 
license and states that attempted marriages without license 
are void.  W. Va. Code § 48-2-101.

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has recognized the Board's "authority to discount 
the weight and probity of evidence in light of its own 
inherent characteristics and its relationship to other items 
of evidence." Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

In this case, the facts are not in dispute and the record 
shows the veteran was last separated from active service in 
March 1976.  Records show the appellant married the veteran 
in June 2003.  The appellant and the veteran are shown to 
have been residents of the State of West Virginia at the time 
of their marriage and at the time of the veteran's death in 
July 2003.  There is no indication that there were any 
children born of this marriage.  The appellant contends that 
benefits are warranted due to fairness and because of her 
actual marriage to the veteran.  She also contends that she 
was the common law spouse of the veteran prior to the 
ceremonial marriage.

The appellant has submitted written statements along with 
that of relatives and friends, who in essence indicate that 
the veteran and appellant were intimate since the mid-90s; 
that the veteran wanted to marry the appellant prior to June 
2003; and that the veteran was devoted to the relatives of 
the appellant.  While the Board is sympathetic to the 
appellant's claim, her marriage to the veteran does not meet 
the criteria for recognition as his surviving spouse for 
entitlement to VA benefits.  The evidence shows they were 
married more than 15 years after his separation from active 
service, they were not married for one year prior to his 
death under West Virginia law, and there were no children 
born between them either before or after their marriage.  
Therefore, the Board finds basic eligibility for VA benefits 
as the veteran's surviving spouse is not warranted.  The 
Court has held that in cases such as this, where the law is 
dispositive, the claim should be denied because of the 
absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).


ORDER

The appellant is not entitled to recognition as the veteran's 
surviving spouse for the purpose of obtaining VA benefits; 
the appeal is denied. 


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


